


110 HR 5112 IH: To extend the temporary suspension of duty on certain

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5112
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Hulshof
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  master cylinder assemblies for braking systems designed for use in hybrid
		  vehicles.
	
	
		1.Certain master cylinder
			 assemblies for braking systems designed for use in hybrid vehicles
			(a)In
			 generalHeading 9902.10.92 of
			 the Harmonized Tariff Schedule of the United States (relating to certain master
			 cylinder assemblies for braking systems designed for use in hybrid vehicles) is
			 amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
